TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00765-CV




                                In re Jason Eric Lenderman




                     ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). 1



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: December 23, 2022




       1  “Under Texas law, the sole method for a collateral attack on a felony conviction is
through an application for a writ of habeas corpus.” In re Harrison, 187 S.W.3d 199, 200 (Tex.
App.—Texarkana 2006, orig. proceeding); see Tex. Code Crim. Proc. art. 11.07 § 3 (providing
that post-conviction applications for writs of habeas corpus, for felony cases in which death
penalty was not assessed, must be filed in court of original conviction and made returnable to
Court of Criminal Appeals).